Citation Nr: 0731404	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-05 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Esq.


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel





INTRODUCTION

The veteran had active military service from September 1966 
to November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that found that new and material evidence 
had not been submitted to reopen a claim for service 
connection for an acquired psychiatric disorder.  

In a June 2005 decision, the Board also found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for an acquired psychiatric disorder.  
The veteran appealed the decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a February 2006 
Order, the Court vacated the June 2005 Board decision and 
remanded the case to the Board for action consistent with a 
February 2006 Joint Motion for Remand.  In that Joint Motion, 
the Board was instructed to consider the veteran's claim for 
service connection "on the merits" rather than as a claim to 
reopen.  

In April 2006, the Board remanded the case for further 
evidentiary development in accordance with the Joint Motion.  
The case has now been returned to the Board for appellate 
review.  


FINDING OF FACT

The preponderance of the medical evidence does not show that 
veteran's current psychiatric disorders are related to 
disease or injury in service.  




CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in, or 
aggravated by, active military service and a psychotic 
disorder may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 
1137, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim:  
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In a September 2002 letter, issued prior to the decision on 
appeal, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection, what information and evidence is 
needed to substantiate a claim, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
to advise VA of or submit any further evidence he had that 
pertained to the claim.  In a July 2006 letter, he was again 
advised of the division of responsibilities with regard to 
obtaining evidence, as well as what evidence was needed to 
establish service connection, and how disability ratings and 
effective dates were determined.  The case was last 
readjudicated in December 2006.   

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service private 
treatment records, VA treatment records, VA examination 
reports, and the veteran's own statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process and he responded to VA's requests for 
information.  There is no additional notice that should be 
provided and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the claim for service connection, any question as 
to an appropriate evaluation or effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Factual Background

At the time of a pre-induction physical examination in 
January 1966, the veteran stated that, while he had used a 
variety of drugs, such as LSD, to control his nerves, he had 
never used anything intravenously, and consequently, had no 
"tracks."  Noted at the time of evaluation was that the 
veteran was a construction worker who "didn't like to work."  
According to the examiner, while the veteran seemed poorly 
motivated for military service, there was no evidence of any 
real incapacity.  Also noted was that the veteran did well 
"at those things he wanted to do well at."  A psychiatric 
evaluation conducted as part of the veteran's pre-induction 
physical examination was within normal limits, and no 
pertinent diagnosis was noted.  

In a mental hygiene consultation report dated in October 
1966, it was noted that the veteran had undergone a 
psychiatric examination the previous month, and that 
administrative separation was recommended.  Reportedly, the 
veteran had a disqualifying mental defect sufficient to 
warrant disposition through medical channels.  The pertinent 
diagnosis was chronic severe emotionally unstable 
personality, manifested by an inability to adjust to a 
military environment, immaturity, "nervousness," and other 
symptoms of chronic anxiety; and labile control of emotional 
responses to minor environmental stresses resulting in 
outbursts of temper and weeping, as well as a withdrawal from 
interpersonal relationships.  Interpersonally, the veteran 
related in an agitated manner during the course of the 
psychiatric interview, showing both impaired insight and 
judgment.  The level of the veteran's stress was 
undetermined.  However, his predisposition was described as 
"marked," characterized by a lifelong history of adaptation 
problems, ineffective parental guidance, problems with 
adjustment to parental and school authority, poor social 
adaptation with difficulty forming meaningful friendships, 
marginal academic adaptation, mismanagement of hostility and 
anxiety feelings in the past, and a history of "nervousness" 
which was felt to have existed prior to the veteran's entry 
into service.  The veteran's impairment for further military 
duty was described as "marked," with a character structure 
deeply ingrained and beyond the scope of rehabilitative 
efforts in a military environment. Noted at the time of 
evaluation was that the veteran's diagnosis was that of a 
character and behavior disorder.  

On service separation examination in October 1966, the 
veteran gave a history of trouble sleeping, nightmares, 
depression, and nervous trouble, as well as a drug and/or 
narcotic habit.  A physical examination conducted at that 
time was within normal limits, and no pertinent diagnosis was 
noted.  

A Clinical Record Cover Sheet dated in November 1966 was 
significant for a diagnosis of chronic severe emotionally 
unstable personality, which existed prior to the veteran's 
entry into service.  

In correspondence of September 2002, a private psychiatrist 
wrote that the veteran remained under his care, having begun 
therapy in November 1983.  Reportedly, the veteran was being 
treated for recurrent major depression, as well as a panic 
disorder with agoraphobia.  Also noted were persistent 
anxiety and depression. 

In October 2002 a report from MIB dated in June 1987 was 
received.  That report was significant for a diagnosis of 
psychotic disorder, the specifics of which were unknown.  

In October 2002, there were received private medical records 
covering the period from August 1999 to August 2002, showing 
treatment during that time for psychiatric problems, as well 
as for other unrelated medical disabilities.  

In correspondence of October 2002, a private psychiatrist 
wrote that the veteran had been known to his clinic since 
November of 1983.  Reportedly, the veteran had been seen for 
monthly medication management.  The psychiatrist reported 
that the veteran suffered from a severe emotional disorder.  
Psychiatric diagnoses included severe major depressive 
disorder with psychotic features; a panic disorder with 
agoraphobia; obsessive-compulsive disorder; and personality 
disorder.  According to the veteran's psychiatrist, the 
veteran struggled with symptoms of depression, anxiety, and 
obsessive-compulsive disorder.  Also noted were reports of 
periodic passive suicidal ideation.  According to the 
veteran, he was suicidal during his time in the Army.  
Reportedly, on a daily basis, he wanted to kill himself.  
Also noted was that the veteran had been involved in a 
physical altercation with another serviceman.  At that time, 
he had been placed in restraints, medicated, and 
hospitalized.  Also noted was that, while in service, the 
veteran had seen a psychiatrist on an almost daily basis.  

Received in November 2003 were records of the Social Security 
Administration showing treatment for psychiatric problems, as 
well as for various other unrelated problems.  

In a city medical board report of February 1986, it was noted 
that the veteran had filed for ordinary disability retirement 
in January of that same year.  Reportedly, the veteran 
suffered from a host of symptoms which was described as 
"panic and depression."  According to the veteran, for most 
of his life, he had experienced some mild feelings of 
claustrophobia.  While for the most part, the veteran had 
been able to deal with this problem, he was unable to 
tolerate military service, and was consequently given a 
medical discharge after a period of only three to four 
months.  

Noted at the time of medical board proceedings was that, 
during the course of the examination, the veteran became very 
upset, and was unable to formulate his feelings properly into 
words.  There were episodes of crying, at which time the 
veteran's wife would have to intervene in order to provide 
appropriate historical information.  Also noted at the time 
of medical board proceedings was that another psychiatric 
opinion would be obtained.  

In an addendum to the aforementioned medical board report 
dated in March 1986, it was noted that the veteran suffered 
from a panic disorder with depression.  

During the course of a private psychosocial survey in July 
1986, it was noted that the veteran had been in the Army for 
three months, but left after he suffered a nervous breakdown 
in 1966.  At the time of the interview, the veteran was 
described as very neatly dressed and attired.  He was 
pleasant and cooperative, though at times, he broke down and 
began to cry.  Whenever the veteran could not recall certain 
information, he would ask his wife.  The veteran appeared to 
be unable to mobilize himself to work towards some meaningful 
goal in his life.  According to the veteran, he was 
constantly depressed and unable to function.

At the time of a private disability evaluation in October 
1986, the veteran stated that, following high school, he had 
joined the Army, where he stayed for three months.  
Reportedly, the veteran had to leave the Army with a general 
discharge "because his psychiatrist stated that he would not 
adjust to Army life."  When further questioned, the veteran 
stated that he had spent one day in the hospital prior to 
being discharged from the Army.  

On mental status examination, the veteran was alert and 
cooperative, though with some slight psychomotor retardation.  
According to the examiner, he was quite anxious, as well as 
sad and depressed, but with an affect which was appropriate 
to his thought content.  The veteran answered questions 
directly, with no showing of any associational disturbance.  
His speech was logical and rational, though frequently 
interrupted by crying spells.  Regarding the veteran's panic 
attacks, he stated that he on occasion became very anxious 
and panicky.  When these panic attacks occurred, he became 
extremely anxious, with a feeling of extreme danger and a 
fear of dying.  The veteran admitted that he frequently 
entertained suicidal thoughts, and many times felt that it 
would have been much better for everybody had he died.  At 
the time of evaluation, the veteran's sensorium was clear, 
with a good memory for past and recent events.  His 
orientation was good for three spheres, though his judgment 
was only fair.  The pertinent diagnoses were major depression 
with psychotic features; panic disorder; and dependent 
personality.  

At the time of a VA psychiatric consultation in November 
2003, the veteran gave a history of depression and panic 
attacks since his time in service.  Reportedly, the veteran 
had been hospitalized while in service for depression.  When 
further questioned, the veteran stated that he failed to 
finish basic training due to being found "a chronic severe 
emotionally unstable personality, manifested by an inability 
to adjust to a military environment, with symptoms of 
anxiety, and labile control of emotional response to minor 
environmental stresses resulting in outbursts of temper and 
weeping with withdrawal from interpersonal relationships."  
According to the veteran, he felt as if he were humiliated 
and ridiculed while in service, which he blamed for his 
current mental state.  

On mental status examination, the veteran was alert and well 
oriented, and in good contact with reality.  Though 
appropriately dressed, the veteran appeared somewhat tense 
and apprehensive.  His affect was limited, and his mood was 
anxious.  At the time of evaluation, there was no evidence of 
any dangerous ideas.  Nor was there any evidence of active 
hallucinations or delusions.  The veteran's cognition was 
described as fair, as were his judgment and insight.  The 
pertinent diagnoses were obsessive-compulsive disorder, and 
major depressive disorder.  

In correspondence of December 2003, a private counselor wrote 
that the veteran had been his patient, and that he was an 
individual who invariably expressed concern and anxiety over 
events occurring within his family and with his general 
medical health.  Current complaints consisted of general 
physical malaise, as well as feelings of hopelessness.  
According to the veteran, these emotional problems stemmed 
from his time in the Army and the trauma that he suffered at 
that time.  The pertinent diagnoses were panic disorder with 
agoraphobia; severe recurrent major depressive disorder; and 
personality disorder.  

In correspondence of early January 2004, the veteran's 
private psychiatrist wrote that the veteran had been a 
patient at his clinic since 1983.  The veteran's diagnoses 
included major depressive disorder, panic disorder with 
agoraphobia, and obsessive-compulsive disorder.  According to 
the veteran's psychiatrist, the veteran traced his clinical 
symptoms "back to when he entered the Army."  Reportedly, at 
that time, the veteran became visibly depressed and developed 
panic attacks.  He stated he was ridiculed by other soldiers, 
and, when he expressed suicidality, was removed from the 
barracks, medicated, and restrained.  The examiner noted that 
this apparently remained a vivid traumatic memory in the 
veteran's mind.  

Upon VA examination in October 2006, the veteran denied 
having a pre-military psychiatric history.  He also indicated 
that there was a remission of his condition between the time 
of his discharge from the Army and his purchase of a home in 
1982 when he began psychiatric treatment.  After a thorough 
evaluation, the examiner diagnosed the veteran with obsessive 
compulsive disorder, panic disorder with agoraphobia, and 
depressive disorder, not otherwise specified.  The examiner 
noted that he reviewed the veteran's claims file.  He 
concluded that there was no evidence that the veteran's panic 
attacks or obsessive compulsive disorder were present either 
prior to or during his military service.  Consequently, it 
was less likely that they had their onset in service.  With 
regard to chronic anxiety and depression, the examiner again 
noted that the veteran disavowed the statements contained in 
his service medical records with regard to the fact that they 
existed prior to his service.  The findings by the military 
psychiatrist in September 1966 reflected the veteran's 
extreme distress at the time.  However, in the absence of any 
psychiatric treatment for a period of 16 years after his 
discharge from service, the examiner also concluded that he 
could not attribute the veteran's current anxiety and 
depression to his military service without resorting to 
speculation.  Similarly, it was unlikely that any pre-
existing psychiatric impairment was permanently worsened as a 
result of military service.  

VA outpatient treatment records, dated from September 2002 to 
September 2006 document continued treatment for the veteran's 
psychiatric impairment.  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b) (2007).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d) (2007).  

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007); Green v. Derwinski, 1 Vet. App. 320 
(1991).  In addition, temporary flare-ups, even in service, 
will not be considered sufficient to establish an increase in 
severity unless the underlying condition, as contrasted to 
the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 
(1993).  See also, Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war or during peacetime 
service after December 31, 1946, and a psychosis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).

The initial question is whether the veteran had a psychiatric 
disability prior to his entry in service.  At the time of the 
pre-induction examination in January 1966, the veteran made a 
statement that he used drugs to control his nerves.  However, 
clinical evaluation at that time revealed that he was 
psychiatrically normal.  In the absence of any clinical 
findings pertaining to a psychiatric disability at the time 
of the veteran's pre-induction examination, the Board 
concludes, accordingly, that the presumption of soundness at 
entrance attaches.  

Shortly after he entered active duty, it was recommended that 
the veteran be administratively separated for a disqualifying 
mental defect.  A mental hygiene consultation concluded that 
the veteran had a character and behavior disorder.  The 
diagnosis was emotionally unstable personality.  Clinical 
evaluation at his separation examination in October 1966 
revealed that he was otherwise determined to be 
psychiatrically normal.  

The evidence shows that the veteran was found to have a 
character and behavior disorder in service, diagnosed as an 
emotionally unstable personality.  Personality disorders are 
not disabilities for purposes of VA compensation benefits.  
38 C.F.R. § 3.303(c).  While the veteran currently has been 
diagnosed with obsessive compulsive disorder, panic disorder 
with agoraphobia, and a depressive disorder, the 
preponderance of the medical evidence does not establish a 
nexus between his current disorders and his service. 

Upon VA examination in October 2006, the examiner concluded 
that the veteran's obsessive compulsive disorder and panic 
disorder with agoraphobia were not present in service and 
were not related to his military service.  With regard to the 
veteran's depressive disorder, the examiner stated that he 
was not able to relate it to the veteran's military service 
because the record was devoid of any treatment for any type 
of psychiatric disability from the time of the veteran's 
discharge until approximately 16 years later.  

In finding the October 2006 report to be more probative of 
the other evidence of record, the Board observes that it was 
based on a full review of the veteran's claims file, 
including the service medical records.  See Winsett, Bloom, 
supra.  The other medical statements in the record noting 
symptoms since service are based solely on the history 
provided by the veteran and did not involve a review of the 
veteran's service medical records.  See LeShore v. Brown, 8 
Vet. App. 406 (1995) (medical professionals are not competent 
to transform a lay history, unenhanced by medical comment, 
into competent medical evidence based on their status as 
medical professionals).  In this regard, the evidence does 
not reflect post-service treatment prior to 1983, at which 
time he was treated for a stress reaction, and subsequently 
diagnosed with panic disorder.  

While the veteran contends he has had psychiatric symptoms 
since service, the evidence of record does not support this 
contention.  See Espiritu, supra.  In any event, in Savage v. 
Gober, 10 Vet. App. 488, 497-98 (1997), the Court held that 
although a lay testimony is sufficient, in certain 
circumstances, to show continuity of symptoms, medical 
expertise is still required to establish the necessary nexus.  
See also Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
(there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent).  
Such nexus has not been provided in this case.  While the 
veteran contends that his current psychiatric disability is 
related to his period of active military service, his 
statements do not constitute competent evidence of a medical 
nexus opinion.  See Espiritu, supra.

Upon consideration of the evidence, the Board finds that the 
preponderance of the evidence is against a finding that his 
current psychiatric disorders are related to service.  
Moreover, the veteran was in service for less than 90 days 
and the medical evidence fails to show that the veteran 
suffered from a psychosis within one year of his discharge 
from service.  Thus, service connection for a psychiatric 
disorder is denied on a direct and presumptive basis.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


